I. Mary Kirksey filed a bill against Blalock et al., and had a trial and a verdict in her favor. Blalock et al., moved for a new trial, upon various grounds, which arose during the trial, and because of newly discovered evidence. The new trial was refused, and that refusal is assigned as error, on said grounds. The only allusion to the evidence in the bill of exceptions is this: “A brief of the evidence and affidavits of newly discovered evidence is herewith attached, which was before his Honor John D. Pope, when said motion was held and determined.” The brief of the evidence came up with the record, but it was not identified by the signature of the Judge,-and apparently was not attached to the bill of exceptions, when it was presented to the Judge.